Title: James Madison to Israel Keech Teftt, 3 December 1830
From: Madison, James
To: Tefft, Israel Keech


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Decr. 3. 1830
                            
                        
                        
                        I have recd. Sir, your letter of Novr. 17. accompanied by one from the Revd. Mr. Sprague, and in compliance
                            with your request, I inclose autographs of certain individuals such as you refer to. I would willingly have given with
                            their names more of their writing, but could not do it without mutilating the sense, or embracing matter of a private
                            nature. There is particularly a difficulty where the letter does not close on the first or the
                                third page. Several other Autographs would have been added, those of P. Henry, G. Wythe,
                            Gco. Mason &c &c but it was found that their letters on my files had been taxed to the full in that way.
                        In the year 1828, I recd. from J. V. Buren sundry numbers of the "Savannah Georgian", containing continuations of the Notes of Majr. Pierce in the Federal Convention of 1787. They were
                            probably sent on account of a marginal suggestion of inconsistency between language held by me in the Convention, with
                            regard to an Executive Veto, and a use made of the power by myself when in the Executive Administration. The inconsistency
                            is done away by the distinction not adverted to between an absolute Veto, to which the language
                            was applied, and the qualified Veto which was exercised. I avail myself, Sir, of your proffered
                            kindness, by asking you to procure for me, if it can be conveniently done, such of the numbers of the "Georgian,"
                            preceding No. 124. Apl. 21. 1828, and succeeding No. 129. Apl. 26. 1828, as contain notes of Majr. Pierce in that
                            Convention; forwarding with them the charge of the Editors which will be remitted to them. It will be matter of curiosity,
                            at least, to compare the notes taken on the same subjects by different members of the Body.
                        If Mr. Sprague be still with you, be pleased to make known to him, that his letter was received and duly
                            appreciated, and to accept for yourself my respects and salutations.
                        
                        
                            
                                James Madison
                            
                        
                    